Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 13, recite “axially elongated venting geometry.”  Dependent claims 5, 9, and 16 all recite (as an alternative) that the “axially elongated venting geometry” can be spaced apart holes.  It appears that the limitation of “holes” does not further limit the limitation of “axially elongated venting geometry” recited in the independent claim (as required by 35 USC 112(d)).  In other words, the alternative limitation of “spaced apart holes” actually broadens the limitation of “axially elongated holes” listed in the independent claims.
In light of the above, the claims will be examined on the merits as best understood.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 7,374,204), hereinafter (“Hoffman”), provided by applicant.
Re claims 1-20, Hoffman (Fig 3) discloses a dual stage inflator for an inflatable vehicle safety device, the dual stage inflator comprising: a housing (80) defining a first chamber containing a first gas generant material; an ignitor cup disposed in the first chamber and defining an interior containing an ignitor material; a first ignitor device (50) extending into the interior of the ignitor cup; a combustion cup (110) and a lid (120) disposed in the first chamber and cooperating to define a second chamber containing a second gas generant material, the combustion cup including a cup sidewall and an open end, the lid normally in a closed position relative to the cup sidewall to close the open end of the combustion cup, the lid moveable away from the cup sidewall in response to an increase of pressure within the combustion cup for venting combustion gas out of the combustion cup (Fig 5); a second ignitor device extending into the combustion cup; and wherein at least one of the lid and the cup sidewall includes an venting geometry (124) which is gradually revealed in response to movement of the lid away from the cup sidewall.  
Hoffman does not show that the venting geometry is axially elongated.  However, it would have been an obvious matter of design choice to modify the size/shape of the holes to be axially elongated, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Green et al. (US 6,286,864), hereinafter (“Green”).  Hoffman (see above) discloses the claimed invention with the exception of the venting holes being axially elongated.  Green teaches a gas generator having elongated venting holes (46).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the holes in Hoffman to be of the shape taught by Green.  The motivation would be for the obvious advantages of the oval shaped holes in Green.
All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/           Primary Examiner, Art Unit 3641